                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               ALEXANDRIA DIVISION

AL COPELAND INVESTMENTS,             *     CIVIL ACTION NO.
L.L.C. AND COPELAND’S OF NEW         *
ORLEANS, L.L.C.                      *
                Plaintiff,           *
                                     *     SECTION
VERSUS                               *
                                     *
ENDURANCE AMERICAN                   *     MAGISTRATE
SPECIALTY INSURANCE COMPANY *
                  Defendant          *
******************************************************************************

                                          COMPLAINT

         NOW INTO COURT, through undersigned counsel, come Plaintiffs, Al Copeland

Investments, L.L.C. and Copeland’s of New Orleans, L.L.C. (sometimes hereafter jointly as

“Plaintiffs”), who submit their Complaint as follows:

                                            I. PARTIES

         1.     Plaintiff, Al Copeland Investments, L.L.C. (“ACI”), is a limited liability company

organized under the laws of the State of Louisiana with its domicile and principal place of

business in the Parish of Jefferson.

         2.     Plaintiff, Copeland’s of New Orleans, L.L.C. (“Copeland’s”), is a limited liability

company organized under the State of Louisiana with its principal place of business in the Parish

of Jefferson.

         3.     ACI is a single member Louisiana limited liability company, and its sole member

is Pangea Holdings, L.L.C., which is a Louisiana limited liability company. Pangea Holdings,




{N1717981 -}
LLC’s sole member is the Article III Trust U/W/O Alvin C. Copeland, whose sole trustee is Al

C. Copeland, Jr., a Louisiana resident.

         4.     Copeland’s is a single member Louisiana limited liability company, and its sole

member is Pangea Holdings, L.L.C., which is a Louisiana limited liability company. Pangea

Holdings, LLC’s sole member is the Article III Trust U/W/O Alvin C. Copeland, whose sole

trustee is Al C. Copeland, Jr., a Louisiana resident.

         5.     Made Defendant is Endurance American Specialty Insurance Company

(“Endurance”), a foreign insurer organized under the State of Delaware with its principal place

of business in the State of New York. Endurance is registered with the Louisiana Commissioner

of Insurance and doing business in the State of Louisiana.

                                  II. JURISDICTION AND VENUE

         6.     As set forth in Paragraphs 2-4 above, there is complete diversity of citizenship

pursuant to 28 U.S.C. § 1332 between the Plaintiffs on the one hand and Defendant on the other

hand. Further, the dispute and matter in controversy exceeds, exclusive of interest and costs, the

sums specified by 28 U.S.C. § 1332.

         7.     Venue is proper in this court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the insured property is located in this judicial district and events out of which

this lawsuit arises occurred within the territorial confines of this judicial district.

                                              III. FACTS

         8.     Plaintiffs are named insureds on a policy of insurance issued by Endurance,

Policy No. ESP300000264501, (hereafter the “Policy”) with a policy effective date of March 5,

2018 and policy expiration period of March 5, 2019.




{N1717981 -}                                        2
         9.       At all times relevant hereto, Copeland’s has owned and operated the Brass Pearl

restaurant in Alexandria, Louisiana.

         10.      On November 1, 2018, a tornado caused extensive property damage to the

restaurant causing the Brass Pearl restaurant to cease operations.

         11.      At all times relevant including on November 1, 2018, the Policy provided

insurance coverage for the damages sustained by the restaurant including business income losses

and reimbursement of business expenses during the restorative period.

         12.      Pursuant to the Policy, Endurance owes Plaintiffs coverage and payment to

Plaintiffs for all of Plaintiffs’ covered business expenses and costs incurred due to the November

1, 2018 event.

         13.      Plaintiffs submitted timely and sufficient proof of losses to Endurance, and

Endurance paid for some, but not all of Plaintiffs’ damages, costs and expenses, which expenses

are continuing.

         14.      Contrary to the terms of the Policy and applicable law, Endurance refused to fully

pay Plaintiffs/Insureds for the “operating expenses, including payroll expenses, necessary to

resume operations with the same quality of service that existed just before the direct physical

loss or damage.” The Policy clearly provides that “We will pay for the actual loss of Business

Income you sustain due to the necessary ‘suspension’ of your ‘operations’ during the ‘period of

restoration.’

         15.      The Policy specifically provides in the Business Income (and Extra Expense)

Coverage Form as follows:

                  A. COVERAGE, 1 BUSINESS INCOME:

                  Business Income means the:




{N1717981 -}                                       3
               a. Net Income (Net Profit or Loss before income taxes) that would have been
                  earned or incurred; and

             b. Continuing normal operating expenses incurred, including payroll.
(Emphasis added.) Thus, by its terms, the Policy requires the payment of the insureds’continuing

normal operating expenses in addition to net income (if any) that would have been earned.

         16.   Based on the terms of the insurance policy and applicable law, Endurance owes

Plaintiffs at least $289,642.62 for its operating expenses, which Endurance has specifically

refused to pay. These unreimbursed/unpaid expenses by category are as follows:

                           Category                     Total
                           Rent & Occupancy             $ 180,295.99
                           Property & Flood                 40,518.77
                           Insurance
                           Repairs & Maintenance            26,858.68
                           Property Taxes                   19,161.24
                           Other Insurance                  15,169.08
                           Misc                               7,638.86
                           Total                        $ 289,642.62

         17.   Plaintiffs aver that they have made amicable demand against Endurance and fully

cooperated with Endurance in its investigation.

                IV. FIRST CAUSE OF ACTION- BREACH OF CONTRACT

         18.   Plaintiffs reallege and reaver each and every allegation set forth above and herein.

         19.   The Policy provides coverage for Plaintiffs’ losses, expenses, costs and damages

sustained as a result of the November 1, 2018 weather event. Endurance’s failure and refusal to

pay all amounts owed to its insureds as set forth in the Policy is a breach of its insurance contract

and contrary to applicable Louisiana law. Plaintiffs are entitled to payment in the amount of at

least $289,642.62 resulting from Endurance’s breach of contract.

          V. SECOND CAUSE OF ACTION - PENALTIES AND ATTORNEY’S FEES

         20.   Plaintiffs reallege and reaver each and every allegation set forth above and herein.


{N1717981 -}                                      4
         21.   In addition to the damages set forth above, Endurance has violated its legal and

statutory obligations to its insureds by failing to timely pay its insureds the full amounts owed for

damages and expenses covered under the Policy, and is therefore liable to Plaintiffs for penalties

and attorney’s fees as provided for in La. R.S. 22:1892 and La. R.S. 22:1973.

         22.   At all times, Plaintiffs have been cooperative with Endurance and its adjusters in

its investigation of the claim, made amicable demand and provided all requested information and

sufficient proof of loss regarding the expenses, and losses.

         23.   Thereafter, Endurance arbitrarily, capriciously and without probable cause failed

to pay damages and losses owed under the Policy within thirty (30) days in violation of La. R.S.

22:1892(B)(1).

         24.   Further, Endurance arbitrarily, capriciously and without probable cause failed to

pay all amounts owed to its insured under the Policy within sixty (60) days in violation of La.

R.S. 22:1973(B)(6).

         25.   Endurance’s refusal to pay Plaintiffs for losses covered by the Policy is based on

its (a) misrepresentation of the Policy’s provisions, (b) self-serving interpretations of the Policy,

and (c) erroneous interpretation of applicable law; thereby entitling Plaintiffs to all penalties and

reasonable attorney’s fees as provided for under La. R.S. 22:1973B.

                                       VI. JURY DEMAND

         26.   Plaintiffs request and are entitled to a trial by jury on the matters asserted herein.

         WHEREFORE, Plaintiffs Al Copeland Investments, L.L.C. and Copeland’s of New

Orleans, L.L.C. pray that:

         Defendant, Endurance American Specialty Insurance Company, be served with a copy of

this Complaint and be cited to appear and answer Plaintiffs’ Complaint, and after legal delays




{N1717981 -}                                      5
and proceedings, that there be judgment herein in favor of Plaintiffs and against Defendant for

breaching its policy of insurance in the amount of $289,642.62 plus the costs of the proceedings

and interest on same.

         Plaintiffs further pray for a determination that Endurance has violated Louisiana law in

adjusting and paying this insurance claim, thereby entitling Plaintiffs to an award of all

applicable penalties, attorney’s fees, and other damages to which Plaintiffs are entitled pursuant

to La. R.S. 22:1892 and 22:1973.

         Plaintiffs further pray for any and other general, equitable and specific relief to which

they may be entitled.

                                                     Respectfully submitted,

                                                     /s/ Len R. Brignac
                                                     LEN R. BRIGNAC (#18139)
                                                     ROBERT J. BURVANT (#14119)
                                                     KING & JURGENS, L.L.C.
                                                     201 St. Charles Avenue, Suite 4500
                                                     New Orleans Louisiana 70170
                                                     Telephone: (504) 582-3800
                                                     Facsimile: (504) 582-1233
                                                     lbrignac@kingjurgens.com
                                                     rburvant@kingjurgens.com

                                                     Attorneys for Al Copeland Investments,
                                                     L.L.C. and Copeland’s of New Orleans,
                                                     L.L.C.




{N1717981 -}                                     6
PLAINTIFFS REQUESTS ISSUANCE OF SUMMONS FOR:

Endurance American Specialty Insurance Company
1221 Avenue of Americas, New York, NY 10020
Through its Agent for Service of Process
Louisiana Commissioner of Insurance
1702 N. Third Street
Baton Rouge, LA 70802

Endurance American Specialty Insurance Company
4 Manhattanville Road, Purchase, NY 10577
Through its Agent for Service of Process
Louisiana Commissioner of Insurance
1702 N. Third Street
Baton Rouge, LA 70802




{N1717981 -}                           7
